 



Exhibit 10.10

McKESSON CORPORATION

EXECUTIVE BENEFIT RETIREMENT PLAN

(Amended and Restated as of October 28, 2004)

 



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN

TABLE OF CONTENTS

             
A.
  PURPOSE     1  
 
           
B.
  ERISA PLAN     1  
 
           
C.
  PARTICIPATION     1  
 
           
D.
  BENEFITS ON APPROVED RETIREMENT     2  
 
           
E.
  DEATH BENEFITS     3  
 
           
F.
  TERMINATION BEFORE APPROVED RETIREMENT     5  
 
           
G.
  SPECIAL FORFEITURE AND REPAYMENT RULES     7  
 
           
H.
  METHOD OF PAYMENT     8  
 
           
I.
  SOURCE OF PAYMENT     10  
 
           
J.
  MISCELLANEOUS     10  
 
           
K.
  ADMINISTRATION OF THE PLAN     11  
 
           
L.
  AMENDMENT OR TERMINATION OF THE PLAN     11  
 
           
M.
  CLAIMS AND APPEALS     12  
 
           
N.
  DEFINITIONS     13  
 
           
O.
  SUCCESSORS     16  
 
           
P.
  EXECUTION     17  
 
            APPENDIX A SAMPLE CALCULATION EARLY RETIREMENT     A-1  
 
            APPENDIX B SAMPLE CALCULATION SURVIVOR BENEFIT     B-1  
 
            APPENDIX C SAMPLE CALCULATION TERMINATION BEFORE APPROVED RETIREMENT
    C-1  

  i

 



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN

(Amended and Restated as of October 28, 2004)

A. PURPOSE

     This Plan was established to enable the Company to attract and retain key
executive personnel by assisting them and their survivors in maintaining their
standards of living on the Executive’s retirement or earlier death. The Plan has
been amended and restated on various occasions. The Plan as set forth in here is
amended and restated effective October 28, 2004, except as otherwise indicated
below.

B. ERISA PLAN

     This Plan is an unfunded deferred compensation program for a select group
of management or highly compensated employees of the Company. The Plan,
therefore, is covered by Title I of ERISA, except that it is exempt from Parts
2, 3, and 4 of Title I of ERISA.

C. PARTICIPATION

     1. Selection by the Compensation Committee. The Compensation Committee may
select, at its discretion and from time to time as it decides, the Executives
who participate in this Plan. Participation in the Plan shall be limited to
those Executives of the Company who are selected by the Compensation Committee.
Selection of an Executive to participate in the Plan may be evidenced by the
terms of the Executive’s contract of employment with the Company.

     2. Addition and Removal of Participants. The Compensation Committee may, at
its discretion and at any time, designate additional Executives to participate
in the Plan and remove Executives from participation in the Plan. If an
Executive is removed from participation prior to reaching age 65, he or she
shall be entitled to receive benefits, if any, as specified in Section D or F.

     3. Relation to Other Plans. If an Executive participates in this Plan, he
or she shall not participate in or receive benefits under any other Company-paid
plan, program or agreement that provides Company Executives, or the individual
Executive, with retirement benefits that supplement or are in addition to the
benefits under the Retirement Plan, Profit-Sharing Investment Plan or
Supplemental Profit-Sharing Investment Plan, unless otherwise specifically
approved by the Compensation Committee. This paragraph shall not limit an
Executive’s participation in or benefits under any plan or program under which
the Executive voluntarily defers for later payment compensation otherwise
currently payable to the Executive (such as, but not limited to, the Deferred
Compensation Administration Plan II).

1



--------------------------------------------------------------------------------



 



D. BENEFITS ON APPROVED RETIREMENT

     1. Amount of Benefits.

          a. In General. Except as otherwise provided herein, each Executive who
participates in the Plan and terminates employment by reason of an Approved
Retirement shall be entitled to receive monthly payments equal to (1) reduced by
(2), as follows:

               (1) the percentage of Average Final Compensation specified for
the Executive, which shall be as provided herein and no higher than 60%

                      reduced by

               (2) the Executive’s Basic Retirement Benefits.

The percentage stated in clause (1) may be specified by the Compensation
Committee or may be specified in the Executive’s written employment contract
with the Company. Unless otherwise determined by the Compensation Committee, the
percentage of Average Final Compensation specified in clause (1) shall be 20%
plus 0.148% for each completed month (1.77% per completed year) of the
Executive’s full-time continuous employment with the Company, but in no event
shall such percentage be higher than 60%.

          b. Special Rule. The benefit of an Executive under this Section D. who
is a participant in the Plan as of August 28, 1996, shall not be less than such
Executive’s benefit calculated pursuant to Section F.1.a of the Plan, without
regard to any reduction required by Section D.3 of the Plan.

          c. Effect of Plan Termination. If the Plan is terminated with respect
to any or all Executives, each affected Executive who later terminates
employment by reason of an Approved Retirement shall be entitled to receive upon
such Approved Retirement monthly payments equal to (1) the applicable percentage
of Average Final Compensation under Section D.1.a multiplied by the Executive’s
Pro Rata Percentage, reduced by (2) the Executive’s Basic Retirement Benefits.
For purposes of this section, the Executive’s Pro Rata Percentage and Average
Final Compensation shall be calculated by treating the date of Plan termination
as the date that the Executive’s employment with the Company terminates.

          d. Removal from Participation. If an Executive is removed from Plan
participation and later terminates employment by reason of an Approved
Retirement, the Executive shall be treated as if the Plan were terminated with
respect to the Executive as of the date of removal, and the Executive’s benefits
shall be determined under Section D.1.b above except that the Executive’s Basic
Retirement Benefits reduction shall be determined as of the date of the
Executive’s Approved Retirement.

          e. Change in Percentage.

          If the percentage of Average Final Compensation specified in
Section D.l.a is reduced, the percentage applied to determine the Executive’s
benefit shall be determined by averaging over the Executive’s period of
participation in the Plan (and in the Executive Benefit

2



--------------------------------------------------------------------------------



 



Plan) the percentages that have been so specified. For example, if an
Executive’s percentage is reduced from 60% to 50%, and one-half of the
Executive’s Plan participation is at 60% and one-half at 50%, the percentage
used to determine the Executive’s benefits shall be 55%.

          In addition, the benefit payable under this Plan after a reduction in
such percentage shall not be less than the benefit that would have been paid if
the Plan had been terminated with respect to the Executive on the date of such
reduction.

          If the percentage of Average Final Compensation specified in
Section D.l.a is increased, such increased percentage shall apply for
determining Plan benefits without averaging it with prior percentages, and all
prior Plan participation shall be treated as having been participation under
that increased percentage.

          f. Reduction for Basic Retirement Benefits. The reduction for the
Executive’s Basic Retirement Benefits shall be applied, unless otherwise
provided herein, by calculating all benefits as if they were payable in the form
of a straight life annuity beginning at the date of Approved Retirement, without
survivor benefits. There is no requirement, however, that the benefits payable
under this Plan and any other plan be paid in the same form or at the same time.

     2. Time of Payment. The benefits provided on Approved Retirement shall
commence on the first day of the month following the date the Executive’s
Service terminates.

     3. Reduction for Early Commencement of Approved Retirement. If an
Executive’s Approved Retirement occurs before the date the Executive attains age
62, the Executive shall receive a reduced benefit commencing on the first day of
the month following such Approved Retirement. This benefit shall be reduced by
0.3% for each month the Executive’s Approved Retirement precedes the date the
Executive will attain age 62. The reduction for Basic Retirement Benefits shall
be applied by calculating all benefits as if they were payable in the form of a
straight life annuity at the date of such Approved Retirement before age 62,
without survivor benefits, to determine the net benefit payable under this Plan.
See Appendix A for an example of this calculation.

     4. No Election of Delayed Retirement Benefit. An Executive may not elect to
delay the beginning of his or her retirement benefits under the Plan after the
time for commencement specified in Section D.2.

E. DEATH BENEFITS

     1. Death After Approved Retirement. If an Executive dies after Approved
Retirement, benefits shall be paid after the Executive’s death only in
accordance with the method of payment determined under Section H. For example,
if the Executive received a straight life annuity or a lump sum, no benefits
shall be paid under this Plan after the Executive’s death.

3



--------------------------------------------------------------------------------



 



     2. Death While Employed.

          a. Benefits Payable to Beneficiary. If an Executive dies while
employed by the Company, the Executive’s beneficiary shall receive the monthly
benefit that would have been paid to such beneficiary if the Executive had
terminated employment by reason of an Approved Retirement on the last day of the
month before the Executive’s death, had elected to receive benefits in the
actuarially reduced form of a joint and 100% survivor annuity with the
Executive’s beneficiary as the contingent annuitant, had begun to receive such
benefits on the day prior to the Executive’s death, and died immediately
thereafter. Such payment shall be calculated by first determining the amount
payable to the Executive under this Plan without reduction for Basic Retirement
Benefits (applying the reduction, if applicable, for early commencement of such
benefit as set forth in Section D.3 and applying the actuarial reduction for
joint and 100% survivor annuity) and only thereafter making a reduction for
Basic Retirement Benefits. The reduction for Basic Retirement Benefits in
connection with the Retirement Plan in this case shall be in the amount payable,
if any, under the Retirement Plan as a spouse allowance; if any spouse allowance
is payable under the Retirement Plan on account of the Executive, this reduction
shall be made even if the Executive’s beneficiary under this Plan is not the
Executive’s surviving spouse. See Appendix B for an example of this calculation.
The foregoing notwithstanding, if prior to death the Executive had made an
election to receive a lump sum form of distribution and the Compensation
Committee approves such form of distribution, distribution shall be made to the
beneficiary in the form of a lump sum payment.

          b. Average Final Compensation. For purposes of the calculations under
this Section E.2, the Executive’s Average Final Compensation shall be based on
the compensation by the Executive actually earned during the Executive’s
employment with the Company.

          c. No Designated Beneficiary. If an Executive dies before Approved
Retirement without having designated a beneficiary, and was married on the date
of death, the Executive’s surviving spouse shall be the Executive’s beneficiary,
unless otherwise provided by applicable community property or other laws or
court order. If an Executive dies before Approved Retirement, has no surviving
spouse and has not designated a beneficiary, the present value of the benefits
that would be paid to a surviving spouse of the same age as the Executive under
a joint and 100% survivor annuity form (and under the method of calculation
provided in Section E.2.a and b) shall be paid to the Executive’s estate in two
equal amounts in the 14 months following death. The present value of benefits
shall be determined under factors established and uniformly applied by the
Administrator.

     3. Designation of Beneficiary. An Executive may designate any natural
person as his or her beneficiary, but may not designate more than one person, or
any person not a natural person, without the approval of the Administrator.
Designation shall be made in writing and shall become effective only when filed
with the Administrator. Such filing must occur before the Executive’s death. An
Executive may change his or her beneficiary, from time to time, by filing a new
written designation with the Administrator. If the Executive is married, any
beneficiary designation which does not designate the Executive’s spouse to
receive at least one-half of the benefit payable on the Executive’s death shall
only become effective when approved in writing by the Executive’s spouse.

4



--------------------------------------------------------------------------------



 



F. TERMINATION BEFORE APPROVED RETIREMENT

     1. Basic Rule.

          a. Termination Benefits. Subject to other applicable provisions in
this Plan, an Executive who terminates employment with the Company other than on
Approved Retirement or death shall be entitled to receive, beginning at age 65,
monthly payments equal to his Termination Benefits. An Executive’s Termination
Benefits are equal to (1) the applicable percentage of Average Final
Compensation under Section D.1.a., multiplied by the Executive’s Pro Rata
Percentage and reduced by (2) the Executive’s Basic Retirement Benefits at the
later of age 65 or the date of actual termination. See Appendix C for an example
of this calculation.

          b. Plan Termination or Removal from Participation. An Executive who
terminates employment with the Company other than on Approved Retirement or
death and who has been removed from Plan participation (“removal”) or with
respect to whom the Plan has terminated prior to his or her termination of
employment (“termination”) shall be entitled to receive, beginning at age 65,
monthly payments determined under this Section F but treating the date of
“removal” or “termination”, whichever is applicable, as the date of termination
of employment for purposes of calculating the Executive’s Pro Rata Percentage
and Average Final Compensation.

          c. Reduction for Subsequent Employer Benefits. Any amount payable
under Section F.1.a or b shall be reduced by any retirement benefit payable to
the Executive or the Executive’s beneficiary on account of service rendered to
another employer after the Executive’s termination of employment with the
Company.

     2. Limitations. No benefits shall be paid under this Section F to:

          a. Termination for Cause. An Executive who is terminated for Cause. If
the Executive has a written employment agreement, Cause shall be determined in
accordance with that agreement. Otherwise, Cause shall be determined by the
Administrator.

          b. Violation of Employment Agreement. An Executive who terminates
employment in violation of a written employment agreement (if any). Termination
is in violation of an employment agreement if termination occurs before the end
of the term of that contract and is not allowed by the agreement (e.g., for
“good reason”).

          c. No Vested Interest. An Executive who has not at the time of his or
her termination of employment with the Company (i) completed five Years of
Service or (ii) attained age 65, or if later, the fifth anniversary of
participation in the Plan (or, in the case of an Executive who was terminated
prior to April 26, 1999, an Executive who had no vested interest in benefits
under the Retirement Plan at the time of his or her termination of employment
with the Company) shall have no vested interest in benefits under the Plan and
upon termination of employment with the Company shall forfeit any benefit the
Executive had accrued under the Plan. For purposes of the foregoing, Years of
Service before a Break in Service shall not be counted if the consecutive
one-year Breaks in Service equal or exceed the greater of five or the aggregate
number of Years of Service before the Break in Service. An Executive who would
have such a vested interest (1) if the Executive’s employment was not terminated
by the

5



--------------------------------------------------------------------------------



 



Company in violation of the Executive’s employment agreement or (2) if the
Executive’s employment was not terminated for “good reason” under such
agreement, shall be treated as having such a vested interest. This Section F.2
shall not apply to any Executive who was a participant in this Plan on
September 29, 1993. The foregoing notwithstanding, effective January 30, 2002,
the Compensation Committee may in its sole discretion waive the five Years of
Service requirement and confer vested rights on any Executive.

     3. Pro Rata Percentage. An Executive’s Pro Rata Percentage is the higher of
the following two percentages (but not greater than 100%). The first percentage
is determined by dividing the number of the Executive’s whole months of
employment with the Company by the number of whole months from the date that the
Executive was first hired by the Company to the date that the Executive will
reach age 65 and multiplying by 100. The second percentage is determined by
multiplying 4.44% by the number of the Executive’s whole and partial years of
completed employment with the Company.

     4. Rules of Application.

          a. Periods of Employment. Effective April 26, 1999, for purposes of
determining employment with the Company, Years of Service before a Break in
Service (and, at the discretion of the Administrator, any other periods of
Service that would be disregarded under the Retirement Plan) shall not be
counted under this Section F if the consecutive one-year Breaks in Service equal
or exceed the greater of five or the aggregate number of the Executive’s Years
of Service before the Break in Service.

          b. Basic Retirement Benefits. For purposes of this Section F, an
Executive’s Basic Retirement Benefits shall be determined at the time that the
Executive terminates employment with the Company, calculating all benefits as if
they were payable in the form of a straight life annuity beginning at the later
of age 65 or the date of actual termination of employment, without survivor
benefits.

          c. Method of Payment. Benefits under this Section shall be paid in the
form provided in Section H.

          d. Date Benefits Begin. Benefits payable under this Section shall
begin on the first day of the month following the date the Executive reaches age
65.

          e. Death Benefits. For purposes of this Section:

                If an Executive dies after benefits have begun, benefits payable
thereafter, if any, shall be paid in accordance with the method of payment
determined under Section H.

                If an Executive who has terminated employment and is entitled to
receive benefits under this Section F dies before benefits begin, the
Executive’s beneficiary shall receive the monthly benefit payable under an
actuarially reduced form of joint and 100% survivor annuity with the Executive’s
beneficiary as the contingent annuitant, payable beginning on the first day of
the month after the Executive would have reached age 65. The principles of the
second and third sentences of Section E.2.a and the principles of Section E.2.b
and of this Section shall apply for calculating these survivor benefits.

6



--------------------------------------------------------------------------------



 



                The principles of Section E.2.c and of this Section shall apply
if there is no surviving spouse and no designation of beneficiary. The rules of
Section E.3 concerning designation of beneficiary shall apply.

          f. Change in Percentage. The principles of Section D.1.d shall apply
to benefits calculated under this Section F.

     5. Other Agreement. If an Executive’s written employment agreement with the
Company provides higher benefits on termination of employment before Approved
Retirement than provided under this Section F, such higher benefits shall be
paid.

     6. Forfeiture of Benefits. Except as provided in this Section, and as
provided elsewhere in this Plan with respect to Approved Retirement or death of
an Executive, an Executive or the Executive’s beneficiaries shall not be
entitled to any benefits under this Plan, all obligations of the Company to the
Executive and his or her beneficiaries shall cease, and the Company shall have
no further liability to the Executive or any other person under this Plan.

G. SPECIAL FORFEITURE AND REPAYMENT RULES

     Any other provisions of this Plan to the contrary notwithstanding, if the
Compensation Committee determines that an Executive has engaged in any of the
actions described in Section G.3 below, the consequences set forth in
Sections G.1 and 2 below shall result.

     1. Forfeiture of Benefits. To the extent that the benefit that otherwise
would be payable under this Plan exceeds the benefit, if any, that would have
been payable if the Executive’s termination of employment had occurred on
November 1, 1993, such excess portion shall be forfeited and shall not be
payable at any time under this Plan.

     2. Repayment. If the Executive received a payment under this Plan at any
time within six months prior to the date the Company discovered that the
Executive engaged in any action described in Section G.3 below, the Executive,
upon written notice from the Company, shall repay to the Company in cash the
excess portion of any such payment, such excess portion to be calculated in the
manner described in Section G.1 above.

     3. The consequences described in Sections G.1 and 2 above shall apply if
the Executive, either before or after termination of employment with the
Company, engages in any of the following:

          a. Accepts a position as a consultant to or an employee of a business
enterprise that is in direct competition with any line of business engaged in by
the Company at the time of the termination of the Executive’s employment.

          b. Discloses to others, or takes or uses for the Executive’s own
purpose or the purpose of others, any trade secrets, confidential information,
knowledge, data or know-how belonging to the Company and obtained by the
Executive during the term of the Executive’s employment, whether or not they are
the Executive’s work product. Examples of such confidential information or trade
secrets include (but are not limited to) customer lists, supplier lists, pricing
and cost data, computer programs, delivery routes, advertising plans, wage and

7



--------------------------------------------------------------------------------



 



salary data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Executive knows or has reason to know that the Company intends
or expects secrecy to be maintained.

          c. Fails to promptly return all documents and other tangible items
belonging to the Company in the Executive’s possession or control, including all
complete or partial copies, recordings, abstracts, notes or reproductions of any
kind made from or about such documents or information contained therein, upon
termination of employment, whether pursuant to an Approved Retirement or
otherwise.

          d. Fails to provide the Company with at least 30 days’ written notice
prior to directly or indirectly engaging in, becoming employed by, or rendering
services, advice or assistance to any business in competition with the Company.
As used herein, “business in competition” means any person, organization or
enterprise which is engaged in or is about to become engaged in any line of
business engaged in by the Company at the time of the termination of the
Executive’s employment with the Company.

          e. Fails to inform any new employer, before accepting employment, of
the terms of this Section and of the Executive’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Company and obtained by the Executive during the
term of the Executive’s employment with the Company.

          f. Induces or attempts to induce, directly or indirectly, any of the
Company’s customers, employees, representatives or consultants to terminate,
discontinue or cease working with or for the Company, or to breach any contract
with the Company, in order to work with or for, or enter into a contract with,
the Executive or any third party.

          g. Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Company.

          The Compensation Committee shall determine in its sole discretion
whether the Executive has engaged in any of the acts set forth in a through g
above, and its determination shall be conclusive and binding on all interested
persons.

          Any provision of this Section which is determined by a court of
competent jurisdiction to be invalid or unenforceable shall be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section.

H. METHOD OF PAYMENT

     1. Normal Form. The Normal Form of Benefit under this Plan shall be a
straight life annuity of monthly payments over the lifetime of the Executive,
with payments ceasing on the first day of the month in which the Executive dies.

     2. Joint and Survivor Annuity. If the Executive is married at the time
benefits become payable, then, unless the Executive has elected otherwise (as
described below), the

8



--------------------------------------------------------------------------------



 



Executive’s benefits shall be paid in the actuarially reduced form of a joint
and 50% survivor annuity payable to the Executive and the Executive’s spouse.
With the approval of the Administrator, the Executive may elect, in writing, not
to receive this form of benefit, but any such election which provides a benefit
for a beneficiary other than the Executive’s spouse must be approved in writing
by the Executive’s spouse to be effective. Such election shall become effective
when filed with the Administrator and must be filed before the Executive’s
termination of employment with the Company.

     3. Lump Sum Distribution. An Executive whose employment terminates by
reason of an Approved Retirement on or after June 1, 1997, may elect to have the
actuarial equivalent value of his or her benefits paid in the form of a lump sum
distribution in cash, where actuarial equivalence is determined as follows:
(i) the interest rate prescribed by the Pension Benefit Guaranty Corporation for
purposes of determining the present value of a lump sum distribution on plan
termination for the month in which the Executive makes the lump sum distribution
election and (ii) a table based upon a fixed blend of 50 percent of male
mortality rates and 50 percent of female mortality rates from the 1983 Group
Annuity Mortality Table; provided, however, that effective October 28, 2004 the
table shall be based on the 1994 Group Annuity Reserving Table (1994 GAR).

     An election of a lump sum form of distribution must be made at least
12 months prior to the Executive’s Approved Retirement (except that an election
made prior to January 1, 1997 shall be effective as to any Approved Retirement
occurring during calendar year 1997) and shall be void and of no effect if
either of the following occurs: (a) the Executive’s employment with the Company
does not terminate within 24 months after the date on which the Executive made
the election of a lump sum form of distribution; or (b) the Executive makes a
new election under this Section H.3 at least 12 months after the date of the
Executive’s previous election under this Section H.3.

     An Executive who is married at the time benefits become payable under this
Section H.3 may not receive a lump sum form of distribution unless the
Executive’s spouse approves of the election in writing.

     An Executive may elect a lump sum form of distribution less than 12 months
prior to Approved Retirement, but in such event the amount of the lump sum
distribution shall be reduced by ten percent.

     4. Additional Forms of Benefits. With the approval of the Administrator,
the Executive may elect to receive his or her benefits in the form of a single
life annuity, a joint and survivor annuity with a 100% or 50% annuity to the
surviving spouse, or a lump sum distribution or such other form as permitted by
the Administrator. All such forms of payment shall be the actuarial equivalent
of the single life annuity with actuarial equivalence determined pursuant to
Section H.3. If the Executive is married, any such election must be approved in
writing by the Executive’s spouse to be effective, if it would provide the
spouse with a benefit less than that provided under Section H.2. Prior to
April 26, 1999, the Executive, with the approval of the Administrator, could
elect to receive benefits in one of the actuarially equivalent benefit forms
permitted under the Retirement Plan or such other form as permitted by the
Administrator.

9



--------------------------------------------------------------------------------



 



I. SOURCE OF PAYMENT

     The benefits paid under this Plan shall be paid from the general funds of
the Company, and the Executive and the Executive’s beneficiaries shall be no
more than unsecured general creditors of the Company with no special or prior
right to any assets of the Company for payment of any obligations hereunder.
Nothing contained in this Plan shall be deemed to create a trust of any kind for
the benefit of the Executive or any beneficiary, or create any fiduciary
relationship between the Company and the Executive or any beneficiary with
respect to any assets of the Company.

J. MISCELLANEOUS

     1. Withholding. The Executive and any beneficiary shall make appropriate
arrangements with the Company for the satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other employee
tax requirements applicable to the payment of benefits under this Plan. If no
other arrangements are made, the Company may provide, at its discretion, for
such withholding and tax payments as may be required.

     2. No Assignment.

          a. Other than as provided in Section J.2.b below, benefits provided
under this Plan may not be alienated, assigned, transferred, pledged or
hypothecated by any person, at any time, or to any person whatsoever. These
benefits shall be exempt from the claims of creditors or other claimants and
from all orders, decrees, levies, garnishment or executions to the fullest
extent allowed by law.

          b. If a court of competent jurisdiction determines pursuant to a
judgment, order or approval of a marital settlement agreement that all or any
portion of the benefits payable hereunder to an Executive constitute community
property of the Executive and his or her spouse or former spouse (hereafter, the
“Alternate Payee”) or property which is otherwise subject to division by the
Executive and the Alternative Payee, a division of such property shall not
constitute a violation of Section J.2.a, and any portion of such property may be
paid or set aside for payment to the Alternate Payee. The preceding sentence of
this Section J.2.b, however, shall not create any additional rights and
privileges for the Alternate Payee (or the Executive) not already provided under
the Plan; in this regard, the Administrator shall have the right to refuse to
recognize any judgment, order or approval of a martial settlement agreement that
provides for any additional rights and privileges already not already provided
under the Plan, including without limitation with respect to form and time of
payment.

     3. Fiduciary Insurance. The Company may purchase insurance for its
directors, officers, employees and agents to cover potential liability arising
from their acts and omissions concerning this Plan.

     4. Applicable Law; Severability. The Plan hereby created shall be
construed, administered, and governed in all respects in accordance with ERISA
and the laws of the State of California to the extent the latter are not
preempted by ERISA. If any provision of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective. If any provision this
amendment

10



--------------------------------------------------------------------------------



 



and restatement is deemed to be a “material modification” of this Plan which
would cause amounts deferred or accrued under this Plan prior to 2005 to be
subject to the deferred compensation provisions of section 885 of the American
Jobs Creation Act of 2004, if such legislation is enacted into law, such
provision shall be null, void and without effect retroactive to October 28,
2004.

     5. No Right to Continued Employment. Each Executive selected to participate
in the Plan is deemed by the Company to be a bona fide executive or in a high
policy making position for purposes of the Age Discrimination in Employment Act
and state laws of similar effect. Accordingly, the terms of the Plan shall not
confer any legal rights upon any Executive to continued employment or employment
past age 65, nor shall the Plan interfere with the rights of the Company to
discharge any Executive or to treat the Executive without regard to the effect
which that treatment might have upon the Executive as a participant in the Plan.

     6. Offset for Indebtedness. To the extent permitted by law, if at the time
an Executive becomes entitled to receive any payment under the Plan the
Executive is indebted to the Company, the amount of the payment shall be reduced
by the amount of any such indebtedness then due and owing to the Company. The
indebtedness shall then be reduced to the extent of such reduction.

K. ADMINISTRATION OF THE PLAN

     1. In General. The Plan shall be administered by the Executive Vice
President, Human Resources of McKesson under the direction of the Compensation
Committee. If the Executive Vice President, Human Resources, is an Executive
participating in the Plan, then any discretionary action taken as Administrator
which directly affects the Executive Vice President, Human Resources, as an
Executive shall be specifically approved by the Compensation Committee. The
Administrator shall have the ultimate responsibility to interpret the Plan and
shall adopt such rules and regulations for carrying out the Plan as it may deem
necessary or appropriate. Decisions of the Administrator shall be final and
binding on all parties who have an interest in the Plan.

     2. Elections and Notices. All elections and notices made by an Executive
under this Plan shall be in writing and filed with the Administrator.

     3. Action by Board of Directors and Compensation Committee. The Board and
the Compensation Committee may act under this Plan in accordance with their
normal procedures and practices, including but not limited to delegation of
their authority to act under the Plan.

     4. Plan Year. The Plan Year is the calendar year.

L. AMENDMENT OR TERMINATION OF THE PLAN

     The Compensation Committee may at any time amend, alter or modify and the
Board may at any time terminate the Plan. This Plan shall be treated as a plan
covered by Section 301 of the Retirement Equity Act for purposes of amendment
and termination.

11



--------------------------------------------------------------------------------



 



M. CLAIMS AND APPEALS

     1. Informal Resolution of Questions. Any Executive or beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Human Resources Department of McKesson. If this discussion
does not give the Executive or beneficiary satisfactory results, a formal claim
for benefits may be made in accordance with the procedures of this Section M.

     2. Formal Benefits Claim – Review by Executive Vice President, Human
Resources. An Executive or beneficiary may make a written request for review of
any matter concerning his or her benefits under this Plan. The claim must be
addressed to the Executive Vice President, Human Resources, McKesson
Corporation, One Post Street, San Francisco, California 94104. The Executive
Vice President, Human Resources, or his or her delegate (the “Executive Vice
President”) shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request. The
Executive Vice President shall review the request and shall issue his or her
decision, in writing, no later than 90 days after the date the request is
received, unless the circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
person making the request within the initial 90-day period, and the notice shall
state the circumstances requiring the extension and the date by which the
Executive Vice President expects to reach a decision on the request. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.

     3. Notice of Denied Request. If the Executive Vice President denies a
request in whole or in part, he or she shall provide the person making the
request with written notice of the denial within the period specified in
Section M.2. The notice shall set forth the specific reason for the denial,
reference to the specific Plan provisions upon which the denial is based, a
description of any additional material or information necessary to perfect the
request, an explanation of why such information is required, and an explanation
of the Plan’s appeal procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

     4. Appeal to Executive Vice President.

          a. A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within 60 days of receipt of the
notification of denial. The appeal must be addressed to: Executive Vice
President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The Executive Vice President, for good cause shown,
may extend the period during which the appeal may be filed for another 60 days.
The appellant and/or his or her authorized representative shall be permitted to
submit written comments, documents, records and other information relating to
the claim for benefits. Upon request and free of charge, the applicant shall be
provided reasonable access to and copies of, all documents, records or other
information relevant to the appellant’s claim.

12



--------------------------------------------------------------------------------



 



          b. The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Plan
cited in the original denial of the claim.

          c. The Executive Vice President shall issue a written decision within
a reasonable period of time but not later than 60 days after receipt of the
appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than 120 days after receipt of an appeal. If such an
extension is required, written notice shall be furnished to the appellant within
the initial 60 day period. This notice shall state the circumstances requiring
the extension and the date by which the Executive Vice President expects to
reach a decision on the appeal.

          d. If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information Relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

          e. The decision of the Executive Vice President on the appeal shall be
final, conclusive and binding upon all persons and shall be given the maximum
possible deference allowed by law.

     5. Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section M.2, has been notified that the
claim is denied in accordance with Section M.3, has filed a written request for
a review of the claim in accordance with Section M.4, and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section M.4.

N. DEFINITIONS

     For purposes of the Plan, the following terms shall have the meanings
indicated:

     1. “Administrator” shall mean the person specified in Section K.

     2. “Approved Retirement” shall mean (i) any termination of employment with
the Company after attainment of age 62; (ii) any involuntary termination of
employment after both attainment of age 55 and completion of 15 Years of
Service; or (iii) any other termination of employment prior to (i) or (ii) above
(but not earlier than the Executive’s attainment of age 55 and completion of
five Years of Service) if the Compensation Committee has determined that such
termination will be an Approved Retirement. Such a determination by the
Compensation Committee may occur at the time of the Executive’s termination of
employment with the Company or at any earlier time. Notwithstanding the
foregoing, if an Executive’s written

13



--------------------------------------------------------------------------------



 



employment agreement so requires or if the Board so decides, the Board may, in
its sole discretion, grant an Approved Retirement at any earlier termination of
employment either with or without the reduction for early commencement of
benefits in Section D.3.

          Notwithstanding the foregoing, “Approved Retirement” shall not include
any termination for “cause,” which shall be determined as provided in
Section F.2.a. hereof.

     3. “Average Final Compensation” shall mean one-fifth of the sum of the base
salary and annual bonuses under the Management Incentive Plan (“MIP”) or any
successor or replacement plans (including base salary and annual MIP bonuses or
portions thereof voluntarily deferred under a cash or deferred plan or any other
tax qualified or non-qualified salary deferral plan such as the Deferred
Compensation Administration Plan II or bonuses relinquished in favor of a stock
option grant under the 1994 Stock Option and Restricted Stock Plan) earned by an
Executive for the five consecutive years of full-time continuous employment with
the Company which (a) fall within the 15-year period ending on the first day of
the month following the Executive’s termination of service with the Company and
(b) produce the highest such sum. If the Executive has had less than five years
of full time continuous employment, Average Final Compensation shall be base
salary and annual bonuses, including amounts voluntarily deferred or
relinquished as described in the previous sentence, for the entire period of
such employment with the Company, divided by the number of whole and partial
years of service.

     4. “Basic Retirement Benefits” shall mean the monthly annuity benefit
payable under the Retirement Plan and a hypothetical monthly annuity benefit
payable to the Executive under the Profit-Sharing Investment Plan as follows:

          Benefits from the Executive’s interest in the Retirement Plan shall be
calculated on a straight life annuity basis payable (i) to the Executive in the
event of normal retirement, retirement after age 65, early retirement, or
termination allowance as defined in the Retirement Plan, or (ii) as a spouse
allowance in the event of the Executive’s death before Approved Retirement or
before benefits begin (Section F.4.e).

          The hypothetical annuity benefit payable under the Profit-Sharing
Investment Plan shall be calculated by first determining the value of each share
credited to the Executive’s Retirement Share Plan account under the
Profit-Sharing Investment Plan as of the date it was credited and applying an
annual rate of 12% to such value from the date such share was credited to such
account to the date the Executive’s benefit under this Plan is to commence. The
aggregate value of all of the shares credited to the Executive’s Retirement
Share Plan account so determined shall then be converted to a straight life
annuity using the factors for determining actuarial equivalence set forth in
Section H.3.

     5. “Board” shall mean the Board of Directors of McKesson.

     6. “Break in Service” shall occur when an Executive does not perform any
Service during a 12 consecutive month period beginning on a date after the
Executive separates from Service. Separation from Service occurs on the earlier
of (i) the date on which the Executive quits, retires, is discharged or dies, or
(ii) he or she fails to return to work as determined at the discretion of the
Administrator.

14



--------------------------------------------------------------------------------



 



     7. “Cause” shall be determined in accordance with the terms of the
Executive’s written employment agreement, if any; or if there is none, “Cause”
shall mean (i) Executive’s misconduct, dishonesty, habitual neglect, or other
knowing and material violation of Company’s policies and procedures in effect
from time to time, (ii) actions (or failures to act) by Executive in bad faith
and to the detriment of Company, or (iii) conviction of a felony or a crime of
moral turpitude.

     8. “Company” shall mean McKesson and any member of its controlled group as
defined by Section 414(b) and Section 414(c) of the Internal Revenue Code of
1986, as amended.

     9. “Compensation Committee” shall mean the Compensation Committee of the
Board.

     10. “Deferred Compensation Administration Plan II” or “DCAP II” shall mean
the McKesson Corporation Deferred Compensation Administration Plan II.

     11. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

     12. “Executive” shall mean an employee of the Company selected to
participate in this Plan.

     13. “McKesson” shall mean McKesson Corporation, a Delaware corporation.

     14. “Normal Form of Benefit” is that form described in Section H.l.

     15. “Plan” or “EBRP” shall mean this McKesson Corporation 1984 Executive
Benefit Retirement Plan.

     16. “Pro Rata Percentage” is defined in Section F.3.

     17. “Profit-Sharing Investment Plan” or “PSIP” shall mean the McKesson
Corporation Profit-Sharing Investment Plan.

     18. “Retirement Plan” shall mean the McKesson Corporation Retirement Plan.

     19. “Service” shall mean the period commencing with the first day of an
Executive’s employment with the Company and ending with the day he or she
separates from Service with the Company. An Executive separates from Service on
the earlier of the date he or she resigns, retires, is discharged or dies, or on
the first anniversary of his or her absence from work for any other reason.
Notwithstanding the foregoing, an Executive’s period of Service shall also
include certain periods after he or she has separated from Service:

          (1) If an Executive separates from Service by resignation, discharge
or retirement and thereafter returns to the employ of the Company within one
year, the period of separation shall be considered as part of the Executive’s
Service.

15



--------------------------------------------------------------------------------



 



          (2) An Executive’s Service shall also continue during his or her
absence caused by sickness, accident, layoff where rehire is anticipated,
required military service or any other absence authorized by the Company on a
uniform and nondiscriminatory basis. If, after such absence, the individual
fails to return to work as an employee of the Company within the time prescribed
on a uniform and nondiscriminatory basis by the Administrator for such absences,
or within the period during which his or her reemployment rights are protected
by law, Service shall be deemed broken as of the date the Executive should have
returned to work, as determined by the Administrator.

          (3) If an Executive terminates employment because of the pregnancy of
the Executive, the birth of a child of the Executive, the placement of a child
with the Executive in connection with the adoption of the child by the
Executive, or for the purpose of caring for such child by the Executive for a
period immediately following birth or placement, the one-year period following
such termination shall be deemed Service of the Executive (“maternity or
paternity absence”). Also, no separation from Service on account of such absence
shall occur until the earliest of resignation, retirement, death, discharge or
the second anniversary of the date the maternity or paternity absence began. The
period after the first anniversary of such absence and its second anniversary is
neither a period of Service or separation. An Executive must furnish the
Administrator with such timely information as the Administrator may reasonably
require to establish that the absence is for a reason described herein.

          (4) Effective as of May 13, 1993, if an Executive who separates from
Service receives severance pay immediately after such separation from Service,
the period for which the Executive receives such severance pay shall be
considered part of the Executive’s Service.

     20. “Social Security Normal Retirement Age” shall mean age 65 in the case
of an Executive attaining age 62 before January 1, 2000, age 66 for an Executive
attaining age 62 after December 31, 1999 and before January 1, 2017, and age 67
for an Executive attaining age 62 after December 31, 2016.

     21. “Supplemental Profit-Sharing Investment Plan” or “Supplemental PSIP”
shall mean the McKesson Corporation Supplemental Profit-Sharing Investment Plan.

     22. “Termination Benefits” shall mean those benefits specified in
Section F.l.a.

     23. “Year of Service” shall mean a period of 365 aggregate days of Service
(including holidays, weekends, and other non-working days). A Year of Service is
measured beginning on the Executive’s first employment commencement date (the
“Anniversary Date”) with the Company. To determine the number of whole years of
an Executive’s Service, nonsuccessive periods of Service must be aggregated and
less than whole year periods of Service must be aggregated. However, both
aggregation rules are subject to the Break in Service and other rules, as set
forth in the Retirement Plan, and as applied at the discretion of the Plan
Administrator.

O. SUCCESSORS

     This Plan shall be binding on the Company and any successors or assigns
thereto.

16



--------------------------------------------------------------------------------



 



P. EXECUTION

     To record the amendment and restatement of the Plan by the Board of
Directors of McKesson Corporation at a meeting held on October 28, 2004.

McKESSON CORPORATION

     
By:
   

   

  Paul E. Kirincic

  Executive Vice President, Human Resources

17



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN

APPENDIX A

SAMPLE CALCULATION

EARLY RETIREMENT

Executive retires at age 59, three years early, with 25 Years of Service



              Final Average Compensation:   $ 600,000  

Percentage of Final Average Compensation
specified under the Plan: 60% (20% + 1.77% for each of 25 years, capped at 60%)

             
Income Objective
           
 
  (60% x $600,000)   $ 360,000  
 
           
LESS:
  Early Retirement Reduction
       
 
  (0.003 per month x 36 months = 10.8%)     (38,800 )
 
           
Adjusted Objective
        321,120  
 
           
LESS:
  Single Life Retirement Plan Benefit and
       
 
  annuitized value of PSIP Retirement Share Plan Account      (38,000)
 
         
Annual Single Life EBRP Benefit
      $ 283,120  
 
           
NOTE:
  Retirement Plan benefits are governed by the terms of that plan, and
incorporate the appropriate reduction for early retirement. As intended, the
Plan provides a retirement income that, when added to income from the Retirement
Plan and the PSIP, if any, provides the executive with retirement income equal
to the adjusted objective.

A-1



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN

APPENDIX B

SAMPLE CALCULATION
SURVIVOR BENEFIT

Death age 57 with 20 Years of Service

             
 
            Final Average Compensation:   $ 500,000  
 
            Percentage of Final Average Compensation
  specified under the Plan: 55.4% (20% + 1.77% for each of 20 years)        
 
           
Income Objective
  (55.4% % x $500,000)   $ 277,000  
 
           
LESS:
  Early Retirement Reduction
       
 
  (0.003 per month x 60 months = 18%)     (49,860 )
 
           
Subtotal
      $ 227,140  
 
            Application of 100% J&S Factor     80 % Adjusted Objective   $
181,712  
 
           
LESS:
  Retirement Plan Spouse Allowance and
   
 
  annuitized value of PSIP Retirement Share Plan Account     (25,000 )
 
            Annual EBRP Survivor Benefit   $ 156,712  

     
NOTE:
  As intended, the Plan Survivor Benefit provides a supplement to the Retirement
Plan and the PSIP so that the total of these sources of Company-provided
benefits equals the survivor’s adjusted income objective. This method would
apply even if the Retirement Plan Spouse Allowance were paid to a minor child,
and the Plan benefit were paid to the spouse.

A-2



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
EXECUTIVE BENEFIT RETIREMENT PLAN

APPENDIX C

SAMPLE CALCULATION
TERMINATION BEFORE APPROVED RETIREMENT

Executive is hired at age 40 and terminated at age 50.

     
Final Average Compensation:
  $600,000
 
   
Percentage of Final Average Compensation specified under the Plan:
  37.7% (20% + 1.77% for each of 10 years)
 
   
Pro Rata Percentage Applied:
  44.4% (Greater of 120 months/300 months and 4.44% x 10 years)
 
   
Vested benefit at age 65:
  44.4% of 37.7% (or 16.74%) of Final Average Compensation, less the Executive’s
Basic Retirement Benefit.

C-1